FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingApril 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons In accordance with DTR 3.1.4R(1)(a) GlaxoSmithKline plc ('GSK') was advised on 13 April 2015, of changes in the interests of the following Persons Discharging Managerial Responsibility, following increases in their notional interests in Ordinary Shares, at a price of 1606.50 pence per Share, on the re-investment of dividends paid on Ordinary Shares held in the GlaxoSmithKline Deferred Investment Award Programme. Director/PDMR Ordinary Shares Mr R G Connor 411.017 Mr S A Hussain 513.771 Mr D S Redfern 411.017 Ms C Thomas 411.017 Dr P J T Vallance 513.771 Ms E Walmsley 941.862 Mrs V A Whyte 115.049 V A Whyte Company Secretary 13 April 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:April13,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
